Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/11/2021 is acknowledged.

Claim interpretation
Claim 1 recites that “a maximum diameter of the peripheral edge is 60 mm or more”. This limitation encompasses all diameter sizes because it recites two opposite terms of “maximum” and “or more” on the two sides of 60 mm. In other words, it recites that the maximum dimeter be 60 mm, which covers all diameter sizes equal and under 60 mm, and then it recites or “more”, which covers all diameter sizes greater than 60 mm, and between them is an “or” statement. Hence any value for a diameter size is either equal or under 60 mm (satisfying maximum 60 mm) or above 60 mm (satisfying “or more”).

Claim Objections
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper 
Claim 10 is objected to because of the following informalities:  change “ration” to “ratio”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a majority of the radially outer region. A majority is commonly understood as 50% or more. However, applicant has used it to mean other values, for example, claim 5 recites that the majority is 15%, much less than the commonly known value of 50%. Hence, a person of ordinary skill in the art, having read the specification and then reading claim 1, would not know what value to consider for the majority. Hence, the metes and bounds of the claim are indefinite.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2-6 and 8-10 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kratschmer et al. (DE 10 2008 045 171), referred to hereafter as Kratschmer.
With regard to claim 1, Kratschmer discloses a turbine wheel (10) for a turbocharger comprising: a hub (10) having a primary outer surface, a back wall surface, a peripheral edge extending between the primary outer surface and the back wall surface (Fig. 1-4), and a central axis (DA), wherein the hub has a back wall thickness that is measured parallel to the central axis from the primary outer surface to the back wall surface (Fig. 6); and a plurality of blades (16) extending from the primary outer surface of the hub and integrally formed with the hub via a casting process (the blades and the hub are integral in the final product recited in the apparatus type claim 1, see abstract for casting), wherein each of the blades has a blade thickness that is measured tangential to the central axis between opposed surfaces of the blade (Note that claim 1 doesn’t define where the blade thickness is measured, for example, at the hub, or the tip, or somewhere in the middle. See Fig. 1-4, 9); wherein a maximum diameter of the peripheral edge is 60 mm or more (see claim interpretation above, no matter what the size is, it is either below or above 60 mm, which reads on this limitation), and wherein over a majority of a radially outer region, a thickness ratio of the blade thickness to the back wall thickness varies (compare Fig. 6, which depicts the back wall thickness variation, and Fig. 9, which depicts the blade thickness variation), the radially outer region extending from the peripheral edge to a 25% meridional distance along the primary outer surface (Fig. 6, 9).

With regard to claim 2, Kratschmer further discloses that over the majority of the radially outer region, the thickness ratio varies by 15% or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at 

With regard to claim 3, Kratschmer further discloses that over the majority of the radially outer region, the thickness ratio is between 0.8 and 1.2 (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 6 and 9, where two points can found for which the thickness ratio is between 0.8 and 1.2. As mentioned din claim 1, note that the meshing for the two figures correspond to each other. Moreover, note that claim 1 doesn’t define where the blade thickness is measured, for example, at the hub, or the tip, or somewhere in the middle. Note that even if claim 1 was reciting that the two thicknesses are with respect to one point and if claim 1 was reciting that the blade thickness is at the hub, Kratschmer would still disclose claim 2, as one can draw a line in the 25% meridional distance in Fig. 6 and bring the point to its corresponding 

With regard to claim 4, Kratschmer further discloses that at the 25% meridional distance, the back wall thickness is 6% or less than the maximum diameter (Fig. 2, 3. Note that “the maximum diameter” can have any value according to claim 1).

With regard to claim 5, Kratschmer further discloses that the majority includes a 15% meridional range along the primary outer surface (see Fig. 6 and 9).

With regard to claim 8, Kratschmer further discloses that over the majority of the radially outer region, the thickness ratio varies by 25% or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 6 and 9, where for two very close points, the variation can be very small, even near zero for two very close neighboring points. Moreover, note that claim 1 doesn’t define where the blade thickness is measured, for example, at the hub, or the tip, or somewhere in the middle).

With regard to claim 9, Kratschmer further discloses that the thickness ratio of the blade thickness to the back wall thickness varies by 25% or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 6 and 9, where for two very close points, the variation can be very small, even near zero for two very close 

With regard to claim 10, Kratschmer further discloses that the thickness ration of the blade thickness to the back wall thickness is one or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 6 and 9, where two points can found for which the thickness ration of the blade thickness to the back wall thickness is one or less. As mentioned din claim 1, note that the meshing for the two figures correspond to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sumser et al. (US 7,798,770), referred to hereafter as Sumser in view of Yokoyama et al. (US 2010/0098548), referred to hereafter as Yokoyama.
With regard to claim 1:
Sumser discloses a turbine wheel (12) for a turbocharger (2) comprising: a hub (13) having a primary outer surface, a back wall surface, a peripheral edge extending between the primary outer surface and the back wall surface (Fig. 2), and a central axis (14), wherein the hub has a back wall thickness that is measured parallel to the central axis from the primary outer surface to the back wall surface (Fig. 2); and a plurality of blades (15) extending from the primary outer surface of the hub and integrally formed with the hub via a casting process (the blades and the hub are integral in the final product recited in the apparatus 
Sumser is silent about the manufacturing process of the hub and blades and does not appear to explicitly disclose that the formation of the hub and the blades is via a casting process.
However, Yokoyama, which is in the same field of endeavor of turbine wheels, teaches a turbine wheel including a hub and blades and further teaches that hub and the blade are integrally formed by means of casting ([0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for a 

With regard to claim 2, the combination of Sumser and Yokoyama further discloses that over the majority of the radially outer region, the thickness ratio varies by 15% or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 2 and 3, where for two very close points, the variation can be very small, even near zero for two very close neighboring points. Moreover, note that claim 1 doesn’t define where the blade thickness is measured, for example, at the hub, or the tip, or somewhere in the middle).

With regard to claim 3, the combination of Sumser and Yokoyama further discloses that over the majority of the radially outer region, the thickness ratio is between 0.8 and 1.2 (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 2 and 3, where two points can found for which the thickness ratio is between 0.8 and 1.2. As mentioned din claim 1, note that the meshing for the two figures correspond to each other. Moreover, note that claim 1 doesn’t define where 

With regard to claim 4, the combination of Sumser and Yokoyama further discloses that at the 25% meridional distance, the back wall thickness is 6% or less than the maximum diameter (Fig. 2, 3. Note that “the maximum diameter” can have any value according to claim 1).

With regard to claim 5, the combination of Sumser and Yokoyama further discloses that the majority includes a 15% meridional range along the primary outer surface (Fig. 2, 3).

With regard to claim 8, the combination of Sumser and Yokoyama further discloses that over the majority of the radially outer region, the thickness ratio varies by 25% or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 2 and 3, where for two very close points, the variation can be very small, even near zero for two very close neighboring points. Moreover, note that claim 1 doesn’t define where the blade thickness is measured, for example, at the hub, or the tip, or somewhere in the middle).

With regard to claim 9, the combination of Sumser and Yokoyama further discloses that the thickness ratio of the blade thickness to the back wall thickness varies 

With regard to claim 10, the combination of Sumser and Yokoyama further discloses that the thickness ration of the blade thickness to the back wall thickness is one or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 2 and 3, where two points can found for which the thickness ration of the blade thickness to the back wall thickness is one or less. As mentioned din claim 1, note that the meshing for the two figures correspond to each other).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sumser et al. (US 7,798,770), referred to hereafter as Sumser in view of Yokoyama et al. (US 2010/0098548), referred to hereafter as Yokoyama, as applied to claim 1 above, and further in view of Klaus et al. (US 2015/0204195), referred to hereafter as Klaus.
With regard to claim 6: 
the combination of Sumser and Yokoyama discloses the turbine wheel of claim 1, as set forth above.
the combination of Sumser and Yokoyama does not appear to explicitly disclose fillets between each of the blades and the primary outer surface.
However, Klaus, which is in the same field of endeavor of turbine wheels, teaches blades formed on a hub and further teaches fillets (12, Fig. 2, 3) between each of the blades and the primary outer surface and teaches that it is preferred to have a fillets ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the fillets of Klaus to the turbine wheel of the combination of Sumser and Yokoyama because it is preferred to have fillets, as both references and the claimed invention are directed to turbine wheels.
In the final product, the fillets are formed integrally therewith via the casting process (see rejection of claim 1 above with regard to Yokoyama), and wherein the back wall thickness and the blade thickness are measured without the fillets (see Sumser).
--------------------------------------------------------------------------------------------------------------------
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0361802), referred to hereafter as Yoshida in view of Klaus et al. (US 2015/0204195), referred to hereafter as Klaus.
With regard to claim 1:
Yoshida discloses a turbine wheel for a turbocharger (Fig. 7) comprising: a hub (21) having a primary outer surface, a back wall surface, a peripheral edge extending between the primary outer surface and the back wall surface (Fig. 1), 
Yoshida is silent about the manufacturing process of the hub and blades and does not appear to explicitly disclose that the formation of the hub and the blades is via a casting process.
However, Klaus, which is in the same field of endeavor of turbine wheels, teaches a turbine wheel including a hub and blades and further teaches that hub and the blade are integrally formed by means of casting, because in the case of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for a manufacturing process for the blades and hub of Yoshida, which is silent about it, to combine prior art elements according to known methods, namely the casting process of Klaus with the turbine wheel of Yoshida, to yield the predictable results of forming blades on the hub, as both references and the claimed invention are directed to turbine wheels. Furthermore, the casting process makes it possible for the blade thickness distribution to be set as desired.

With regard to claim 2, the combination of Yoshida and Klaus further discloses that over the majority of the radially outer region, the thickness ratio varies by 15% or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 1 and 4a, where for two very close points, the variation can be very small, even near zero for two very close neighboring points. Moreover, note that claim 1 doesn’t define where the blade thickness is measured, for example, at the hub, or the tip, or somewhere in the middle).

With regard to claim 3, the combination of Yoshida and Klaus further discloses that over the majority of the radially outer region, the thickness ratio is between 0.8 and 1.2 (note that claim 1 does not define where the thickness ratio variation is, hence it can 

With regard to claim 4, the combination of Yoshida and Klaus further discloses that at the 25% meridional distance, the back wall thickness is 6% or less than the maximum diameter (Fig. 2, 3. Note that “the maximum diameter” can have any value according to claim 1).

With regard to claim 5, the combination of Yoshida and Klaus further discloses that the majority includes a 15% meridional range along the primary outer surface (Fig. 2, 3).

With regard to claim 8, the combination of Yoshida and Klaus further discloses that over the majority of the radially outer region, the thickness ratio varies by 25% or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 1 and 4a, where for two very close points, the variation can be very small, even near zero for two very close neighboring points. Moreover, note that claim 1 doesn’t define where the blade thickness is measured, for example, at the hub, or the tip, or somewhere in the middle).

With regard to claim 9, the combination of Yoshida and Klaus further discloses that the thickness ratio of the blade thickness to the back wall thickness varies by 25% or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 1 and 4a, where for two very close points, the variation can be very small, even near zero for two very close neighboring points. Moreover, note that claim 1 doesn’t define where the blade thickness is measured, for example, at the hub, or the tip, or somewhere in the middle).

With regard to claim 10, the combination of Yoshida and Klaus further discloses that the thickness ration of the blade thickness to the back wall thickness is one or less (note that claim 1 does not define where the thickness ratio variation is, hence it can be at a single point, or at different points, or even it can be an average value. See Fig. 1 and 4a, where two points can found for which the thickness ration of the blade thickness to the back wall thickness is one or less. As mentioned din claim 1, note that the meshing for the two figures correspond to each other).

With regard to claim 6: 
the combination of Yoshida and Klaus discloses the turbine wheel of claim 1, as set forth above.
the combination of Yoshida and Klaus does not appear to explicitly disclose fillets between each of the blades and the primary outer surface.
However, Klaus, which is in the same field of endeavor of turbine wheels, teaches blades formed on a hub and further teaches fillets (12, Fig. 2, 3) between each of the blades and the primary outer surface and teaches that it is preferred to have a fillets ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the fillets of Klaus to the turbine wheel of the combination of Yoshida and Klaus because it is preferred to have fillets, as both references and the claimed invention are directed to turbine wheels.
In the final product, the fillets are formed integrally therewith via the casting process (see rejection of claim 1 above with regard to Klaus), and wherein the back wall thickness and the blade thickness are measured without the fillets (see Yoshida).
--------------------------------------------------------------------------------------------------------------------
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kratschmer et al. (DE 10 2008 045 171), referred to hereafter as Kratschmer in view of Klaus et al. (US 2015/0204195), referred to hereafter as Klaus.
With regard to claim 6: 
Kratschmer discloses the turbine wheel of claim 1, as set forth above.
Kratschmer does not appear to explicitly disclose fillets between each of the blades and the primary outer surface.
However, Klaus, which is in the same field of endeavor of turbine wheels, teaches blades formed on a hub and further teaches fillets (12, Fig. 2, 3) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the fillets of Klaus to the turbine wheel of Kratschmer because it is preferred to have fillets, as both references and the claimed invention are directed to turbine wheels.
In the final product, the fillets are formed integrally therewith via the casting process (see rejection of claim 1 above with regard to Kratschmer), and wherein the back wall thickness and the blade thickness are measured without the fillets (see Kratschmer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar turbine wheels such as US2015/0086396. For a 60 mm hub, see US 2011/0314808.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             


/WOODY A LEE JR/           Primary Examiner, Art Unit 3745